UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-147349 (Commission file number) CHINA POWER EQUIPMENT, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-5101287 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 602, 6/F, Block B, Science & Technology Park of Xi Dian University, No. 168 Kechuang Road, Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710065 (Address of principal executive offices) 86-29-8831-0282\ 8831-0560 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).¨ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 12, 2010 there were 14,908,313 shares of common stock outstanding. Table of Contents CHINA POWER EQUIPMENT, INC. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for thethree months ended March 31, 2010 and 2009 (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 4T. Controls and Procedures 10 PART II. OTHER INFORMATION Item 6. Exhibits 10 SIGNATURES 11 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements China Power Equipment, Inc. Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Advance to suppliers - Inventory, net (Note 3) Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Long-term investment (Note 6) Deposit on contract rights (Note 7) Deposit for purchase of equipment Prepaid capital lease (Note 9) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued liabilities and other payables Advance from customers Lease payable - current portion (Note 9) Short-term loan (Note 8) Value-added tax payable Income taxes payable (Note 13) Deposit from investor (Note 10) - Total Current Liabilities Long-term Liabilities Lease payable - non current portion (Note 9) Total Long-term Liabilities Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,166,667 shares issued and outstanding at March 31, 2010 and December 31, 2009 Undesignated preferred stock, $.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 14,908,313 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid in capital Statutory surplus reserve fund (Note 12) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenue, net $ $ Cost of goods sold ) ) Gross profit Operating expenses: Selling, general and administrative expenses Stock-based compensation - Total operating expenses Net income from operations Other income (expenses) Gain on investment Other income - Other expenses ) ) Interest income Interest expense - ) Total other income Net income before income taxes Income taxes Net income $ $ Earnings per share - basic $ $ Earnings per share - diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-Based Compensation - Gain on investment ) ) Changes in operating assets and liabilities: Accounts receivable ) Advance to suppliers ) Inventory ) ) Prepaid expenses and other receivables ) Accounts payable ) Accrued expenses and other payables ) VAT tax payable ) ) Income taxes payable ) ) Advance from customers - ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Acquisitions of property, plant and equipment ) ) Addition in construction in progress ) - Advances to related parties - ) Net cash (used in) investing activities ) ) Cash Flows from Financing Activities Proceeds from investor deposit - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents: Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $ - $ Income taxes paid in cash $ $ The accompanying notes are an integral part of these financial statements. F-3 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements Unaudited NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS China Power Equipment, Inc. (“China Power”) was incorporated in the State of Maryland on May 17, 2006 for the purpose of acquiring an existing company with continuing operations. China Power formed An Sen (Xi’an) Power Science & Technology Co., Ltd. (“An Sen”) which was granted a license as a wholly-owned foreign enterprise in the city of Xi’an under the laws of the People’s Republic of China (“PRC”) on November 3, 2006. An Sen is a wholly-owned subsidiary of China Power and a limited liability company organized under the laws of the PRC. On November 8, 2006, An Sen entered into a Management Entrustment Agreement (“the Agreement”) with Xi’an Amorphous Zhongxi Transformer Co., Ltd. (“Zhongxi”) whereby An Sen assumed financial and operating control over Zhongxi. In exchange for entering into this agreement, shareholders of Zhongxi were issued 9,000,000 shares of China Power common stock, resulting in a change of control of China Power. As discussed in Principles of Consolidation in Note 2, An Sen has been determined to have a controlling financial interest in Zhongxi as a result of the Agreement, allowing the accounts of Zhongxi to be consolidated with those of An Sen. Applying the rules of SFAS 141, Business Combinations, included in the FASB Accounting Standards Codification (‘Codification’) as Accounting Standards Codification (‘ASC”) 805, Business Combinations, Zhongxi was determined to be the accounting acquirer and the transaction was accounted for as a reverse acquisition resulting in the recapitalization of Zhongxi. Costs and expenses incurred by China Power and An Sen were made in anticipation of the transaction with Zhongxi and have therefore been pushed down and included in the consolidated financial statements. Zhongxi was founded in Xi’an China under the laws of the PRC on June 29, 2004, and currently manufactures 59 different products, including silicon steel core and amorphous alloy core transformers and cores. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) and include the accounts of China Power, its wholly owned subsidiary An Sen, and Zhongxi, a contractually controlled entity (together “the Company”). An Sen controls Zhongxi through the Management Entrustment Agreement dated November 8, 2006. Under the Management Entrustment Agreement, 1. Zhongxi agrees to irrevocably entrust the right of operation management and the responsibilities and authorities of its shareholders’ meeting and the board of directors to An Sen. 2.The contents of the entrusted operation shall include but not be limited to the following: 1) An Sen shall be in charge of all aspects of Zhongxi’s operations; nominate and replace the members of Zhongxi’s board of directors, engage Zhongxi’s management staff and decide their compensation. 2) An Sen shall manage and control all the funds of Zhongxi.The account of Zhongxi shall be managed and decided solely by An Sen.The seals and signatures for such account shall be the seals and signatures of the personnel appointed and confirmed by An Sen.All the cash of Zhongxi shall be kept in this entrusted account and shall be handled through this account, including but not limited to receipt of all Zhongxi’s business income, current working capital, recovered accounts receivable, etc., and the payment of all accounts payable and operation expenses, employee salaries and asset purchases, etc. 3) All the matters of Zhongxi, including internal financial management, day-to-day operation, external contact execution and performance, tax filing and payment, change of rights and personnel, etc., shall be controlled and managed by An Sen in all aspects. 4) An Sen shall enjoy all the other responsibilities and rights enjoyed by Zhongxi’s shareholders’ meeting in accordance with the Company Law and the articles of association of Zhongxi. 5) An Sen enjoys all the other responsibilities and rights enjoyed by Zhongxi’s board of directors. As of November 8, 2006, the date the Management Entrustment Agreement became effective, the Company determined to consolidate the results of Zhongxi based on the criteria under Emerging Issues Task Force, or EITF, Issue No.97-2, included in the Codification as ASC 810, Consolidation. According to that topic, the execution of the Agreement is considered to be a business combination. Accordingly, Zhongxi was determined to be the accounting acquirer and the consolidation with China Power is considered to be a recapitalization of Zhongxi. Periods prior to the combination contain the accounts of Zhongxi and periods subsequent to the combination include the accounts of Zhongxi combined with those of China Power and An Sen. Assets and liabilities are recorded at their historical cost basis and the combination resulted in no gain, loss, or goodwill. All inter-company accounts have been eliminated in consolidation. F-4 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements(Continued) Unaudited In concluding that the accounts of Zhongxi should be consolidated, the Company reviewed An Sen’s relationship with Zhongxi under the provisions of the Management Entrustment Agreement and determined that there was a controlling financial interest based on the criteria of ASC 810 relating to the term of the Agreement; An Sen’s ability to exercise control over the operations of Zhongxi and the relationship with its employees and directors; and the fact that An Sen maintains a significant financial interest in Zhongxi. ASC 810 requires the term of the Agreement be at least the entire remaining life of Zhongxi or a period of 10 years or more. The Company determined that it met the term criteria because termination is prohibited by Zhongxi, making termination within the control of the Company. In addition, the Company determined that the control criteria under ASC 810 was met because the Agreement assigns to An Sen the charge of normal business operations as well as the ability to nominate and replace the board of directors, hire and fire management staff, and determine compensation. Finally, the financial interest criteria under ASC 810 require that An Sen be able to control the ability to sell or transfer the operations of Zhongxi and the income generated by Zhongxi. The Agreement specifically gives An Sen the responsibility of formulating plans regarding matters including merger, division, change of corporate form and dissolution of Zhongxi and assigns the income and operations of Zhongxi to An Sen. Unaudited Interim Financial Information These unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (the “GAAP”) for interim financial reporting and the rules and regulations of the Securities and Exchange Commission that permit reduced disclosure for interim periods. Therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with the GAAP have been condensed or omitted. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been made. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the year ending December31, 2010. These unaudited interim consolidated financial statements should be read in conjunction with the Consolidated Financial Statements and related notes for the year ended December 31, 2009, included in the Company’s 2009 Annual Report on Form 10-K. Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with US GAAP requires management of the Company to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when product is shipped to customers and a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and cash collection is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are recorded as advance from customers. The company is subject to value added tax (VAT) withholdings and payments. Sales are recorded net of VAT. F-5 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements(Continued) Unaudited The material terms of the Company’s revenue generating agreements include the following. Sales contract for Amorphous Metal Distribution Transformer Core: Payment term: the goods shall be delivered after the payment is received from the buyer. Responsibility of any breach: if the buyer cannot pay on time, the fine for any breach should be paid by the buyer, the fine is 20% of the part of the contract not executed. Time for quality guarantee and raising an objection: within 10 days after receiving the goods. Sales contract for transformer: Method, time and venue for settlement: complete the payment within one week after tested and qualified. The ownership of goods: will be transferred upon the shipping of goods. Seller's obligation related to the quality: warranty for one year from delivery. Accounts Receivable Accounts receivable includes billings for the products delivered and services rendered.The Company recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility. Bad debt reserves are maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience. An allowance for doubtful accounts has been established in amounts of $154,045 and $154,020 at March 31, 2010 and December 31, 2009, respectively. Recently Issued Accounting Pronouncements In April 2010, the FASB issued the amendment to ASC Topic 718, “Compensation –Stock Compensation”, which provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance, or service condition. As a result, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This topic will be effective for periods beginning on or after December 15, 2010. The Company has not elected to early adopt this topic and is evaluating the impact that this topic will have on the Company’s financial statements. In April 2010, the FASB issued the amendment to ASC Topic 310, “Receivables”. Amended ASC Topic 310 addresses that modification of loans under within a pool under the existing ASC do not result in the removal of those loans from the pool even the modification of those loans would otherwise be considered a troubled debt restructuring. Effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010 with early adoption permitted. This topic is to be applied prospectively. The Company has not elected to early adopt this topic and is evaluating the impact that this topic will have on the Company’s financial statements. In June2009, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.166, “Accounting for Transfers of Financial Assets, an Amendment of FASB Statement No.140” (“SFAS No.166”), expected to be included in the FASB Accounting Standards Codification (‘Codification’) as Accounting Standards Codification (“ASC 860”), Transfers and Servicing. This topic improves the comparability of information that a reporting entity provides regarding transfers of financial assets and the effects on its financial statements. This topic is effective for interim and annual reporting periods ending after November15, 2009. The Company does not expect the adoption of this topic to have a material effect on its financial statements and related disclosures. In June2009, the FASB issued SFAS No.167, “Amendments to FASB Interpretation No.46(R)” (“SFAS No.167”), expected to be included in the Codification as ASC 810, Consolidation. This topic changes the consolidation guidance applicable to a variable interest entity. Among other things, it requires a qualitative analysis to be performed in determining whether an enterprise is the primary beneficiary of a variable interest entity. This topic is effective for interim and annual reporting periods ending after November15, 2009. The Company does not expect the adoption of this topic to have a material effect on its financial statements and related disclosures. F-6 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements(Continued) Unaudited In December 2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of Accounting Research Bulletin No.51”(“SFAS160”), included in the Codification as ASC 810-10-65-1. This topic establishes accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parent’s ownership interest, and the valuation of retained noncontrolling equity investments when a subsidiary is deconsolidated. This topic also establishes disclosure requirements that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This topic is effective for fiscal years beginning October 1, 2009. The Company does not expect the adoption of this topic to have a material effect on its financial statements and related disclosures. NOTE 3 – INVENTORY Inventory consists of: March 31, December 31, Raw materials $ $ Work in progress Finished goods Total inventory $ $ NOTE 4 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of: March 31, December 31, Construction in progress $ $ Plant and office building Machinery and production equipment Automobile Office equipment Total Less accumulated depreciation ) ) Property, plant and equipment, net $ $ F-7 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements(Continued) Unaudited NOTE 5 – INTANGIBLE ASSETS Intangible assets, net consists of: March 31, December 31, Technical know-how $ $ Amorphous Transformer Technique Total Less: accumulated amortization ) ) Intangible assets, net $ $ The intangible assets consist of three patents for the production technology of amorphous alloy transformers in China. On June 18, 2009, Zhongxi purchased a amorphous transformer aluminum wire technology for $219,423. The technology is being amortized over 10 years based on estimated useful life. In April 14, 2005, Zhongxi purchased technical know-how from Xi’an Northwest Industry University Gaoshang Science & Technology Co., Ltd for $73,141. The technical know-how is being amortized over 10 years based on useful life estimation. On September 2, 2004, Zhongxi purchased technical know-how from Alloy Science, which is a related party of the Company, with common owners and directors for $146,282. The technical know-how is being amortized over 10 years based on useful life estimation. On July 24, 2004, Zhongxi purchased amorphous transformer core manufacturing technology from Beijing Antai Science & Technology Co. Ltd for $117,026.The technology is being amortized over 10 years based on useful life estimation. Estimated annual amortization expense for each of the next five years is $60,145. F-8 Table of Contents China Power Equipment, Inc. Notes to Consolidated Financial Statements(Continued) Unaudited NOTE 6 – LONG-TERM INVESTMENT In May 2005, Zhongxi made a long-term investment in Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd (“Yan An”) to purchase 20% of equity interest for approximately $159,448 (RMB1,090,000).The equity method has been used for this investment for the three months ended March 31, 2010 and 2009, respectively.Zhongxi purchased the shares of Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd from Xi'an Amorphous Alloy Science And Technology Co., Ltd. (Alloy Science). The balances for the investment including earnings from the investment as of March 31, 2010 and December 31, 2008 were $319,643 and $282,897, respectively. An evaluation had been performed by the company as of December 31, 2009 to ensure that the 20% of the net assets value of Shaanxi Yan An Amorphous Alloy Transformer Co., Ltd was above its investment amount. The following table summarizes the income statement of Yan An for the three months ended March 31, 2010 and 2009: Yan An Amorphous Alloy Transformer Co., Ltd Three Months Ended March 31, Exchange rate Sales $ $ Gross profit $ $ Income from continuing operations $ $ Net income $ $ 20% investment earnings $ $ Dividends received $
